Citation Nr: 1426540	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected residuals of a left fibula fracture and ankle dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served in active duty from January 1953 to November 1954, and from November 1956 to November 1957.

This appeal initially came to the Board of Veterans Appeals (Board) from a September 2007 rating decision.  In September 2012, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Joint Motion for Remand (JMR).  In November 2013, the Board remanded the claim to afford the Veteran another VA examination.

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010.  This appeal was processed using VA's Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a back disability, to include as secondary to the service-connected residuals of a left fibula fracture and ankle dislocation.

The February 2013 JMR concluded that the February 2011 VA examination was not adequate in that it failed to address the question of whether the Veteran's back disability was aggravated by his service-connected left ankle disability.  

The Board accordingly remanded the Veteran's claim to obtain another medical opinion as to the etiology of the Veteran's back disability and to specifically address the issue of aggravation.  An examination was provided in December 2013, and the examiner rendered an opinion.  Unfortunately, the opinion that was provided is inadequate for VA compensation purposes.  

After a comprehensive physical evaluation of the Veteran, the December 2013 VA examiner quoted the opinion rendered in the February 2011 VA examination (which was already found to be inadequate by the Court as it did not address the issue of aggravation), and merely expressed agreement with the February 2011 VA opinion.  While the examiner opined that the Veteran's back disability was not caused by service or by his service connected ankle disability.  The examiner neglected to specifically answer whether the back disability was aggravated by the disability.  Given that this was the basis for a remand from the Court, this question must be directly answered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the December 2013 VA examination, or if he is not available, to another examiner.  Since the Veteran was physically examined during the December 2013 VA examination, another in-person examination of the Veteran is not required, unless the examiner deems it necessary.  The examiner should address the following question:
Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by his service-connected left ankle disability?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) that is beyond its natural progression of the disease or disability.

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

As such, if the VA examiner determines that the non-service-connected back disability was aggravated by the service-connected left ankle disability, the examiner should indicate, to the extent possible, approximate level of the disorder (i.e., a baseline) before the onset of the aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



